DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/04/21, for application number 16/748,476 has been received and entered into record.  Claims 1, 4, 12, 13, and 16 have been amended, Claims 3, 7, and 15 have been cancelled, and Claim 21 has been newly added.  Therefore, Claims 1, 2, 4-6, 8-14, and 16-21 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is indicated as “(Currently Amended)” but does not appear to contain any amendments.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9, 12-14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al., US PGPub 2016/0048413, in view of Consoli et al., US PGPub 2020/0219627, and further in view of Nakazato et al., US PGPub 2001/0020940.
Regarding Claim 1, Matsuyama discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process [a program for making a computer attain any one of the functions, can be recorded on a non-transitory recording medium readable by a computer, par. 155] comprising:
calculating, based on job information indicating an attribute of a first job that is newly submitted and an attribute of each of a plurality of second jobs that have been executed, a first similarity level indicating a level of similarity of the job information between the first job and each of the plurality of second jobs by using a first calculation expression [FIG. 12 (OP51) —

118];
identifying, based on the first similarity level calculated for each of the plurality of second jobs, one of the plurality of second jobs whose job information is most similar to the job information of the first job as a first candidate job [((OP54) — (OP55) indicated as a probability, based on the resource record list of jobs in a history cluster (par. 114), obtaining the “estimated belonging probability of the new job with the input parameter being "P" with respect to each element C2 of ML”, par. 119. The belonging probability is a measure of
similarity in the clusters because “execution histories contained in the same cluster mutually have a predetermined degree of similarity”, par. 62, and “The new job belonging cluster presumption unit 132 presumes which cluster in the clusters generated by the execution history cluster generating unit 131 the new job belongs to”, par. 63];
estimating, based on second job power consumption information indicating power consumption consumed by executing each of the plurality of second jobs, first power
consumption to be consumed by executing the first job at power consumption indicated by the second power consumption information of the first candidate job [(OP 54) the process obtains an estimated value of resource usage based on second information jobs in cluster list, that is, “obtaining a resource usage quantity of the new job”, par. 113];

calculating, based on the first job power consumption information and the second job
power consumption information, for at least one of the plurality of second jobs, a similarity level indicating a level of similarity of power consumption between the first job and the at least one of the plurality of second jobs [(OP54) calculating a similarity level between a new job and at least one of the second jobs in the cluster of execution histories by comparison of attributes of new job and second jobs, see pars. 63 and 118];
identifying, based on the similarity level calculated for the at least one of the plurality of
second jobs, one of the at least one of the plurality of second jobs whose second job power consumption information is most similar to the first job power consumption information as a second candidate job [(OP54) - (OP55) “estimated belonging probability of the new job with the input parameter being "P" with respect to each element C2 of ML”, par. 119].
However, Matsuyama does not explicitly teach calculating and identifying based on a second similarity level, and adjusting the first calculation expression to increase the
first similarity level to be calculated between the first job and the second candidate job, wherein: the calculating the first similarity level includes calculating the first similarity level by using weights of individual topics, based on the first calculation expression in which a similarity level of the job information including a particular topic increases as a value of weight of the particular topic increases; the adjusting the first calculation expression includes increasing the value of weight of a topic included in the job information of the second candidate job; and 
In the analogous art of data grouping and analysis, Consoli teaches a second similarity calculation and adjusting a calculation expression to increase the first similarity level to be calculated between the first job and the second candidate job [performing a second clustering operation and updating weighting values retaining the values of the second datasets, par. 20-21], wherein: the calculating the first similarity level includes calculating the first similarity level by using weights of individual topics, based on the first calculation expression in which a similarity level of the job information including a particular topic increases as a value of weight of the particular topic increases [calculating a similarity level is by first generating a dataset of weighting values of at least two principal components (topics), and “performing a clustering algorithm on the weighted dataset of subject data so as to cluster similar subjects into groups of subjects having similar [] characteristics”, par. 6. The clustering by similarity means that as two or more subjects in the dataset have increased weight, they will be closer together, in other words have higher similarity score]; and the adjusting the first calculation expression includes increasing the value of weight of a topic included in the job information of the second candidate job [in a second iteration process, the weights are increased because they are divided by a value between 0 and 1, par. 15].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matsuyama and Consoli before him before the effective filling date of the claimed invention, to incorporate the iterative process of Consoli into the program of Matsuyama, to improve 
However, Matsuyama and Consoli do not explicitly teach controlling power consumption of a high-performance computing system based on the adjusted first calculation expression.
In the analogous art of computer control based on control parameters, Nakazato teaches controlling power consumption of a high-performance computing system based on a calculation expression [controlling the power consumption of devices based on the power control parameters calculated by the calculating means, par 8].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matsuyama, Consoli, and Nakazato before him before the effective filing date of the claimed invention, to incorporate the power consumption control as taught by Nakazato into the program as disclosed by Matsuyama and Consoli, to extend the battery life of a computing device as long as possible [Nakazato, par 4].
Regarding Claim 2, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1. 
Matsuyama further discloses calculating the first similarity level, the job information of the first job and the job information of the plurality of second jobs and determining the first similarity level between the first job and each of the plurality of second jobs [FIG. 12 (OP 55), see par. 119 where the similarity is calculated as a probability between a new job and plurality of history jobs in the cluster].

Regarding Claim 5, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1. Consoli further teaches: the calculating the second similarity level is performed for a predetermined number of second jobs which are selected, from among the plurality of second jobs, in order starting from a second job whose first similarity level is highest among the plurality of second jobs [the second similarity level is calculated iteratively (5) Fig. 3, of a previously clustered set (4), see par. 25. Subsequent clustering process is performed on a similarity-based clustered group, in other words, ordered from a subject (job) most similar to a second subject in the cluster (obtained in the first clustering operation), see Fig. 4 (42), and par. 25].
Regarding Claim 6, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1.  Consoli further teaches the calculating the 
Regarding Claim 9, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1.  Matsuyama further discloses the first similarity level calculation using a first attribute [an explanatory variable from the appropriative record list is used in calculating the similarity, par. 114]. Matsuyama does not disclose a second similarity level.  Consoli further teaches the second similarity level are calculated based on a second attribute [weight of topics of at least two principal components, par. 6].
Regarding Claim 12, Matsuyama discloses a method performed by a computer [method of Fig. 12].  The remainder of Claim 12 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 13, Matsuyama discloses an apparatus [apparatus of Fig. 1] comprising: a memory [memory 1b]; and a processor coupled to the memory [CPU 1a].  The remainder of Claim 13 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 14, 17, and 19, Matsuyama, Consoli, and Nakazato disclose the apparatus of Claim 13.  Claims 14, 17, and 19 repeat the same limitations as recited in Claims 2, 5, and 9, respectively, and are rejected accordingly.
Regarding Claim 21, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1.  Nakazato further discloses wherein the controlling power consumption controls the power consumption of the high-performance .
Claims 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama, Consoli, and Nakazato, and further in view of Rus et al., “Similarity Measure Based on Latent Dirichlet Allocation,” 2013, Dept. of Computer Science, The University of Memphis.
Regarding claim 8, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1.  However, the combination of references does not explicitly teach wherein the first similarity level is calculated based on a latent Dirichlet allocation (LDA) estimation model. 
In the analogous art of object grouping based on similarity, Rus teaches wherein the first similarity level is calculated based on a latent Dirichlet allocation (LDA) estimation model [calculate similarity between texts using the Latent Dirichlet Allocation, Abstract].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matsuyama, Consoli, Nakazato, and Rus before the effective filling date of the claimed invention to incorporate the Latent Dirichlet Allocation (LDA) method as disclosed by Rus to determine similarity by taking into account the probability distribution [Rus, Abstract].
Regarding Claim 11, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1.  However, the combination of references does not explicitly teach wherein the first similarity value is calculated with at least one of a cosine similarity and vector space method.

It would have been obvious to one of ordinary skill in the art, having the teachings of Matsuyama, Consoli, Nakazato, and Rus before the effective filling date of the claimed invention to incorporate a cosine vector space similarity level calculation taught by Rus into the system as taught by Matsuyama, Consoli, and Nakazato, to utilize a less complex mathematical process which would in turn require fewer computing resources.
Regarding Claim 18, Matsuyama, Consoli, and Nakazato disclose the apparatus of Claim 13.  Claim 18 repeats the same limitations as recited in Claim 8, and is rejected accordingly.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama, Consoli, and Nakazato, and further in view of Breternitz, Jr, US Pat. 5,966,143.
Regarding Claim 4, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 1.  Matsuyama further discloses calculating the first similarity level [0030].  Consoli further teaches calculating a first similarity level by employing the first calculation expression using the weight of the topic included in a job information and a second calculation expression [first and second weighting values iteratively, see at least par. 21].
However, the combination of references does not explicitly teach determining, in accordance with the weight of topic whether to employ a first calculation expression using the weight of the topic or by employing a second calculation expression not using the weight of the 
In the analogous art of data allocation, Breternitz teaches determining, in accordance with a weight of topic whether to employ a first calculation expression using the weight of the topic or by employing a second calculation expression not using the weight of the topic [consider, in accordance with a weight of a value (here an edge of a vertex), “ignoring edges whose weight is below a given threshold”. Hence, in accordance with the weight of edges, a consideration whether to ignore weights or not in a calculation, col. 6 | 26-38], and calculating the first similarity level by employing the first calculation expression or the second calculation expression depending on a result of the determining [an algorithm for calculation based on a determination, employing a first calculation or a second calculation ignoring weights below a threshold, col. 6 || 26-38].
It would have been obvious to one of ordinary skill in the art, having the teachings of Matsuyama, Consoli, Nakazato, and Breternitz before him before the effective filling date of the claimed invention, to perform a calculation expression ignoring weights of topics to allow for an algorithmic tradeoff between performance and cost due to data replication [Breternitz, col. 6, 36-38].
Regarding Claim 16, Matsuyama, Consoli, and Nakazato disclose the apparatus of Claim 13.  Claim 16 repeats the same limitations as recited in Claim 4, and is rejected accordingly.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama, Consoli, and Nakazato, and further in view of .
Regarding Claim 10, Matsuyama, Consoli, and Nakazato disclose the non-transitory, computer-readable recording medium of Claim 9.  Matsuyama further discloses the attribute of the first similarity level relates to words associated with the first job and each of the plurality of second jobs [(OP54) similarity is calculated when “job with parameter “p” belongs to each element of C2 of ML”, that is the similarity is calculated when a parameter (text) similar to new job is found in the cluster].  Consoli further teaches an attribute of the second similarity level of a first job and at least one of a plurality of second jobs [second clustering based on weights of topics of principal components of at least two subjects, par. 6].
However, the combination of references does not explicitly teach an attribute relating to a power waveform.
In the analogous art of power management, Nguyen teaches calculating a similarity level between two waveform patterns [“The waveform pattern recognition module 610 may, in response to determining that multiple known waveform patterns are associated with a common power event, determine a similarity between the waveform patterns”, par. 150]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Matsuyama, Consoli, Nakazato, and Nguyen before him before the effective filling date of the claimed invention, to incorporate a waveform pattern recognition module as taught by Nguyen into the non-transitory computer-readable recording medium as disclosed by Matsuyama, Consoli, and Nakazato, to detect potential power interrupts of system power and apply the appropriate backup power supply [Nguyen, par 4, 5].
Regarding Claim 20, Matsuyama, Consoli, and Nakazato disclose the apparatus of Claim 19.  Claim 20 repeats the same limitations as recited in Claim 10, and is rejected accordingly.

Response to Arguments
	
Applicant’s arguments filed 08/04/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
In response to applicant's argument that Matsuyama and Consoli are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant argues Matsuyama is in the field of computer resource management and Consoli is in the field of medical information.
Examiner notes the rejection relies upon Consoli for its teachings regarding data grouping and analysis, rather than its disclosures relating to the medical field.  As such, the grouping and analysis is reasonably pertinent to the particular problem being addressed by the instant application.    
 Applicant also argues Consoli does not teach weighing of individual topics based on a first calculation since Consoli does not disclose the claimed first calculation expression.  However, Applicant does not appear to provide any reasoning as to why Consoli allegedly does not teach the features at issue.  As such, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Paul Yen/Primary Examiner, Art Unit 2186